Citation Nr: 0321038	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pneumonia, claimed 
as pleurisy.  

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for Koch's infection.  

4.  Entitlement to service connection osteoarthritis.  

5.  Entitlement to service connection for a heart disorder, 
diagnosed as hypertensive vascular disease.  

WITNESS AT HEARING ON APPEAL

Appellant



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran has recognized service during World War II.  

The veteran had active military service from November 1948 to 
November 1949 and September 1950 to August 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.    


REMAND

In April 2003, the Board conducted its own development in 
this matter pursuant to 38 C.F.R. § 19.9(a)(2).  
Specifically, the Board requested a VA examination with an 
opinion regarding the etiology of the disabilities at issue.  
It is not clear whether the development has been completed.  
The record shows that the veteran was notified of an 
examination that was scheduled to take place in June 2003 at 
a VA medical facility located in Los Angeles, California.  
Information was received from the veteran's daughter 
indicating that the he has moved to the Philippines, and it 
was requested that a VA examination be scheduled in the 
Philippines.  There is no record of any such examination 
having been scheduled.  Pursuant to a recent decision by the 
Federal Circuit Court of Appeals, the case must be remanded 
to the RO for completion of this development.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

In addition, the record reflects that the veteran submitted 
new medical records consisting of a discharge summary of the 
Lancaster Community Hospital to the Board in July 2003.  The 
veteran has not waived RO consideration of this evidence.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should determine whether the 
veteran has been provided a VA 
examination regarding the issues on 
appeal at a VA facility in the 
Philippines.  If so, the examination 
report should be associated with the 
veteran's claims file.  

2.  If the veteran has not been provided 
a VA examination on the issues on appeal, 
the RO should schedule the veteran for 
the following VA examinations at a 
facility in the Philippines.  The claims 
file and copy of this remand must be made 
available to the examiner prior to the 
examination.  The examiner should 
indicate that the claims file was 
reviewed.  All necessary tests should be 
conducted.  

a.  A respiratory examination 
to determine the nature of any 
respiratory disorders found.  
The examiner should identify 
whether any of the following 
disorders are present: 
pneumonia (claimed as 
pleurisy), asthma, and Koch's 
infection.  If so, the examiner 
should provide an opinion as to 
etiology of such, to include 
whether it is at least as 
likely as not that such 
disorder(s) are related to the 
veteran's military service.  
The examiner's attention is 
directed to a December 1947 
report from the Philippine 
Department of Health and Public 
Welfare indicating that X-rays 
revealed a pleural effusion at 
the base of the left lung.  

b.  An orthopedic examination 
to determine the nature and 
extent of any osteoarthritis 
found.  If osteoarthritis is 
found, the examiner should 
provide an opinion as to 
whether it is at least as 
likely as not that such 
disorder is related to the 
veteran's military service.  

c.  A cardiovascular 
examination to determine the 
nature and extent of a heart 
disorder found to be present.  
If a cardiovascular disorder is 
found, the examiner should 
provide an opinion as to 
whether it is at least as 
likely as not that such is 
related to the veteran's 
military service.  

The examination reports should include 
the rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

4.  Thereafter, the Ro should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection pneumonia (also claimed as 
pleurisy), asthma, Koch's infection, 
osteoarthritis, and a heart disorder, 
with consideration of the noted newly-
submitted evidence.  

6.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




